CAMPBELL, Judge.
Appellant argues that the trial court erred in failing to award her credit for 171 days served in county jail on one of her sentences. After a review of the record, we agree.
Appellant was sentenced in two separate cases for violating her probation. In case no. 94-11203, appellant was sentenced to 364 days in jail with credit for time served. In case no. 94-439, appellant was sentenced to five years’ incarceration with credit for 159 days served in accordance with the original state credit time log filed on January 25, 1996. An amended log, however, was filed on February 22, 1996, which indicated that appellant was entitled to 171 days’ credit.
We therefore affirm appellant’s convictions and sentences, but remand to the trial court so that she can be given the correct amount of credit for time served. See Newman v. State, 575 So.2d 724 (Fla. 2d DCA 1991).
PARKER, C.J., and THREADGILL, J., concur.